Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (12/6/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (1-20) were examined in a Non-Final on 6/26/2020 and in a Final on 12/8/2020 in response to Applicant’s submission dated 9/25/2020. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 and 02/08/2021 has been entered.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

A drawing to illustrate these features is required on drawings to disclose the claimed inventions of claim 1, 12 and 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1, 12 and 17 include the limitation of “heater assembly”. Additionally the applicant argued that heating element in cited prior art of “Futakuchiya” is not a heater plate of a heater assembly.
The specification does not disclose “”heater assembly”. Therefore what is included and what is excluded is unclear and the scope is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Raj et al (US 20140165915) in view of Futakuchiya et al (US 9153463).
Raj et al disclose a ceramic body (180 and para 32) comprising a plate and a raised edge extending from an upper surface of the plate, wherein a heater (170) fits within the raised edge on the upper surface of the plate; an electrically conductive layer (162) on at least the upper surface of the plate and a protective layer on the electric conducting layer (the dielectric over the conductive layer).
Regarding heater Futakuchiya et al disclose a similar support plate which could be used as heater and plasma generating electrode (Para 3). The heater could be above the electric 
Therefore it would have been obvious to have placed heater in any position with respect to the electric conductive plate being obvious as rearrangement of parts.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raj et al (US 20140165915) in view of Futakuchiya et al (US 9153463) and Firouzdor et al (US 20150307982).
Raj et al disclose a ceramic body (180 and para 32) comprising a plate and a raised edge extending from an upper surface of the plate, wherein a heater (170) fits within the raised edge on the upper surface of the plate; an electrically conductive layer (162) on at least the upper surface of the plate and a protective layer on the electric conducting layer (the dielectric over the conductive layer). Regarding claim 17 body 180 could also be metallic which would be electrically conductive (para 32). Raj et al disclose electrically conductive layer connected to ground (para 28). 
Regarding heater Futakuchiya et al disclose a similar support plate which could be used as heater and plasma generating electrode (Para 3). The heater could be above the electric conductive metal layer (Fig 3) or below (Para 40). Futakuchiya et al disclose protective layer on the plate (Fig 2-5).
Regarding claim 2 and others second protective layer on top of first protective layer is not disclosed by Raj et al or Futakuchiya et al.

Firouzdor et al further disclose that an article such as a susceptor includes a body of a thermally conductive material coated by a first protective layer (135) and a second protective layer over a surface of the body (136). The first protective layer is a thermally conductive ceramic. The second protective layer covers the first protective layer and is a plasma resistant ceramic thin film that is resistant to cracking at temperatures of 650 degrees Celsius. The protective layers are conformal and could be coated on any surface likely to benefit after cleaning.
Firouzdor et al disclose materials of first coating as being thermally conductive ceramic like Silicon Carbide and have a thickness (5-200 micron) (para 41) and second protective layer may be one of Y.sub.3Al.sub.5O.sub.12 (YAG), Er.sub.3Al.sub.5O.sub.12 (EAG), or YF.sub.3 (para 44) and thickness of 1000 micron (para 46).
Firouzdor et al teach that same material may be used for first or second protective layer and suggest that other ceramics may be modified to be used as protective layers (para 53).
Materials and thickness claimed for first and second protective layer are common to disclosed materials and thickness ranges. Also the ceramic materials are all similar in properties and well known in the art.
The layers may have porosity less than 0.1% or less than 1% (para 43). Firouzdor et al teach further that the coefficient of thermal expansion between layers are closely matched (Para 60). Also the claimed ceramic and electrically conductive layer for heater or power electrode were well known in the art.
. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Raj et al (US 20140165915) in view of Futakuchiya et al (US 9153463) and further in view of Kanno et al (US 20040168767).
Raj et al and others in view of Firouzdor et al disclose holes drilled and filled with plugs of the plasma resistant material but don’t explicitly disclose electrically conductive plugs.
It is noted that electrically conductive plug for power connection were known, for example disclosed in Kanno et al (para 44). 
	Therefore it would have been obvious to have an electrically conductive plug for electrical connection and have protection for it in corrosive atmosphere of plasma.

Claims 5-6, 15 and 20 are also rejected under 35 U.S.C. 103 as being unpatentable over Raj et al (US 20140165915) in view of Futakuchiya et al (US 9153463) and Firouzdor et al (US 20150307982) and further in view of Collins et al (US 20100018648).
Raj et al in view of Futakuchiya et al and Firouzdor disclose first protective layer and a second protective layer but do not explicitly disclose this on interior or exterior wall of the hollow shaft.
Futakuchiya et al disclose insulating film for high corrosion resistance in plasma environment. Similarly Firouzdor et al disclose thermally conductive and stable plasma resistant protective layer. Therefore it would have been advantageous to have such film on the shaft also since the shaft could also be exposed to corrosive atmosphere.

Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to have protective layer on the hollow shaft since it could also have benefit from corrosive atmosphere.

Response to Amendment and arguments
Applicant argues that heating element of Futakuchia is not a heater plate of heater assembly. The specification however does not disclose what a “heater assembly” is.
Applicant’s arguments regarding heater assembly are therefore not persuasive. 
There is no other argument. Therefore the rejection stays.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716